Citation Nr: 1433458	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a neck condition/surgery as secondary to a low back condition.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) from August 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and Waco, Texas.  The Waco, Texas RO has assumed the role of agency of original jurisdiction.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for a low back condition, neck condition/surgery secondary to a low back condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for a low back condition in the September 2004 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  



CONCLUSION OF LAW

Evidence received since the September 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of entitlement for service connection of a low back condition was originally denied in a September 2004 RO decision.  Evidence included service treatment records (STRs) with a negative muskoskeletal VA examination at discharge and VA treatment records.  The Veteran identified private treatment but failed to provide proper authorization and release of the records.  The RO essentially found the record did not show a link between any current back or spine problem and service.  The Veteran did not appeal the denial and the decision became final.  

The Veteran filed a new claim of entitlement to service connection for a low back condition and the RO denied the claim in an August 2008 decision.  The pertinent evidence submitted since the September 2004 decision includes positive lay statements describing his injury in service and asserting continuity of symptomatology.  See e.g. Veteran's statements dated August 13, 2008 and September 28, 2007; Social Security Administration (SSA) psychological evaluation dated July 24, 2007.  Such detailed information was not provided prior to the previous final decision.  In addition, positive lay statements from a friend stated the Veteran was never the "same" after service due to back pain.  See buddy statement received August 23, 2007.  Further, a private treatment record found the Veteran had a pre-existing back injury before an April 1993 work-related back injury.  Although the private treatment record doesn't provide a direct link to service, the record supports the Veteran's contention that a chronic back disability had manifested prior to the 1993 work injury.  The Board finds the lay statements and private medical record relate to previously unestablished elements of entitlement to service connection-namely, it suggests that the Veteran's back condition may have onset during service.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service-connection of a low back condition.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back condition, is reopened; the appeal is granted to this extent only.


REMAND

In light of the reopening of the claims of entitlement to service connection for a low back condition, the Board has determined that additional development is necessary.  As discussed above, the Veteran has reported symptoms of this claimed disability during and since service, and there is current evidence suggestive of pathology.  Thus, an examination is warranted to determine the nature and etiology of any current low back condition. See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet App. 79 (2006).  

The issues of entitlement to TDIU and a neck condition/surgery are inextricably intertwined with the claim of entitlement to a service connection for a low back condition.  In other words, if service connection is granted for the Veteran's claim, this may impact the TDIU and neck condition/surgery as secondary to a lumbar spine condition claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's TDIU and neck condition/surgery as secondary to a lumbar spine condition is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him the opportunity to identify any additional evidence in support of his claim, including any relevant records regarding his back and neck.  Additionally, updated VA treatment records including those from Little Rock, Kansas City and Dallas VAMCs must be associated with the claims file.  Responses must be memorialized in the claims file.

2.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any low back condition.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his lumbar spine and any tests deemed necessary.


Based on a review of the record and the clinical findings from examination, the examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that a low back condition had its onset during the Veteran's period of active duty; or, that such disorder is related to or was otherwise caused by any injury that occurred during service?  

In doing so, the examiner should consider the Veteran's contentions of an in-service injury and complaints of chronicity.  Additionally, address the July 8, 1993 private treatment record indicating the presence of a pre-existing back condition.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner is unable to provide any opinion requested, then he or she must state so and why.

3.  Ensure that the opinion reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


